Citation Nr: 0323349	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-08 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of 
posttraumatic stress disorder (PTSD), currently rated as 30 
percent disabling, from an initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 
INTRODUCTION

The veteran served on active duty from April 1968 to October 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In December 2001, the veteran had 
a videoconference hearing with the undersigned Judge at the 
RO.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.

2.  For the period before May 30, 2001, the veteran's PTSD is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) with symptoms of depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  

3.  From May 30, 2001, the veteran's PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.


4.  Competent medical evidence shows that the veteran's 
service-connected PTSD precludes him from engaging in any 
form of substantially gainful employment, which is consistent 
with his education and occupational experience.


CONCLUSIONS OF LAW

1.  For the period before May 30, 2001, the schedular 
criteria for a rating in excess of 30 percent for residuals 
of PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).

2.  From May 30, 2001, the schedular criteria for an 
increased rating of 70 percent, and no higher than 70 
percent, for residuals of PTSD are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2002).

3.  A total disability evaluation based on individual 
unemployability due to service-connected disability is 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2001, the veteran was granted service connection 
for PTSD and a 30 percent rating was assigned under 
Diagnostic Code 9411, effective from August 25, 2000.  In a 
September 2001 rating decision, the RO denied the veteran's 
claims for an increased rating for PTSD.  In March 2002, the 
Board further developed the veteran's claim in order to 
request VA treatment records. 

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  

The Board notes that the current appeal arose from the rating 
assigned at the initial grant of service connection for the 
veteran's PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted a distinction between a claim for an 
increased rating for a service-connected disability and an 
appeal from the initial rating assigned for a disability upon 
service connection.  Consequently, the Board will evaluate 
the level of impairment due to the disability throughout the 
entire time of the claim and will consider the possibility of 
staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Increased Rating for PTSD

The veteran is currently rated as 30 percent for PTSD under 
Diagnostic Code 9411.

Under Diagnostic Code 9411, a 30 percent rating is assigned 
for occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  See 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2002).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002).

A 70 percent rating is assigned for PTSD that causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2002).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

From August 25, 2000 to May 29, 2001

The veteran submitted two statements from his private 
physician, Dr. Ulrich.  In his August 2000 statement, the 
physician noted that the veteran suffered from depression and 
flashbacks of combat.  In a November 2000 statement, Dr. 
Ulrich listed diagnoses of PTSD and depression as well as 
noted the veteran's continued complains of anxiety.  In 
addition, the physician stated that in the past the veteran 
had "multiple visits for anxiety and depressive complaints, 
which in view of his history are entirely consistent with his 
diagnosis of posttraumatic stress syndrome".      

VA treatment records dated in August 2000 show that the 
veteran complained of severe anxiety, traumatic memories, 
nightmares, flashbacks, survivor guilt, night sweats, and 
depression.  It was noted in the treatment record that the 
veteran denied any suicidal or homicidal ideation and was 
diagnosed with combat-related PTSD.  An additional August 
2000 treatment note stated that the veteran complained of 
symptoms including crying spells, depression with suicidal 
ideation, flashbacks, nightmares, isolation, and anger.  A 
diagnosis of PTSD with hypervigilance and depression was also 
listed in the treatment note.

The record shows that the veteran was enrolled in PTSD Group 
therapy during April and May 2001.  An April 2001 treatment 
note shows that the veteran entered the PTSD program due to 
nightmares, sleepwalking, reliving events during combat, 
anger, depression, irritability, impaired relationships, and 
anxiety.  An additional treatment note dated in early May 
2001 showed that the veteran was also suffering from mild 
memory impairment during treatment.     

In a VA examination report dated on May 25, 2001, the 
examiner noted that the veteran worked as a full time 
maintenance employee for the past 5 years and maintained 
several social relationships as well as activities.  The 
veteran complained of experiencing chronic sleep impairment, 
nightmares, flashbacks, isolation, exaggerated startle 
response, rage, survivor guilt, intrusive thoughts, and 
occasional suicidal ideation free of current plan or intent.  
The examiner stated in the report that the veteran's thought 
processes, thought content, and impulse control were all 
within normal limits.  It was noted that the veteran had 
normal speech, full orientation, and intact judgment.  
However, the examiner detailed that the veteran's short-term 
memory and concentration were impaired.  The report states 
that the veteran denied suffering from any current delusions 
or hallucinations but did exhibit a mildly depressed mood 
during the examination.  The examiner listed a diagnosis of 
PTSD and stated that the veteran has moderate social and 
occupation impairment due to PTSD.   It was further noted in 
the report that due to "traumatic exposure to combat in 
Vietnam, the veteran's current psychosocial functional status 
and quality of life are moderately impaired".  The veteran 
was rated as 60 on the Global Assessment of Functioning Scale 
(GAF) in the May 2001 examination report.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, a GAF 
score of 51-60 is defined in the DSM IV as moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).   


The findings at the May 2001 VA examination are consistent 
with the symptoms reported in the records and reports of 
treatment.  Based on the evidence discussed above, the 
veteran has a history of experiencing symptoms of survivor 
guilt, depression, intrusive thoughts, nightmares, anxiety, 
chronic sleep impairment, and mild short-term memory loss.  
This evidence shows that the veteran's PTSD symptoms 
continued to meet or more nearly approximate the severity of 
occupational and social impairment needed for a 30 percent 
rating under Diagnostic Code 9411 for this period.  They do 
not, however, approximate the criteria for a higher 
disability evaluation.  See 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411, 38 C.F.R. § 4.7 (2002).

From May 30, 2001

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In this case, the Board has evaluated the veteran's 
claim and has determined that evidence of record supports the 
assignment of an increased rating for his service-connected 
psychiatric disability as of May 30, 2001, which is the date 
of an incident that led to the termination of the veteran's 
employment.  

A VA treatment note dated on May 31, 2001 shows that the 
veteran left work early the day before due to increased 
anxiety, flashbacks, and paranoia.  It was noted in the 
treatment record that the veteran was unable to focus and 
concentrate in order to sufficiently perform his duties at 
work.  The examiner stated in the same May 2001 report that 
it was his opinion that the veteran was unable to work and 
would be reassessed after a one-month duration.  A VA 
vocational rehabilitation consultation note dated in June 
2001 stated that the veteran had been working in maintenance 
at a local school for the past four years.  It was noted that 
the veteran had significant problems being around other 
people as well as in crowds.  The veteran stated that his 
PTSD symptoms and substance abuse have affected his job, 
family relationships, and ability to socialize with friends.  
In addition, the veteran reported that he was terminated from 
his job after an episode in which he wandered off from his 
job for two hours.  The examiner stated that the veteran 
exhibited normal concentration and full orientation but was 
moderately impaired in following job duties and instructions.  
Based upon the examiner's opinion in the June 2001 report, 
the veteran's "emotional lability impairs him in getting 
along with co-workers without distracting them or exhibiting 
behavioral extremes".  It was further noted that the 
veteran's "moderate symptoms have been present for the past 
12 months, are chronic in nature, and have an extremely poor 
prognosis for improvement".  

The veteran submitted a November 2001 statement from his 
former employer, which stated that the veteran was terminated 
on May 31, 2001 due to PTSD.  The record also contains a 
December 2001 videoconference-hearing transcript, which 
further details the veteran's employment termination in May 
2001.  The veteran stated that while he was at work he saw 
two people, which reminded him of his experiences during 
active service.  The veteran further noted that he left the 
lawnmower he was operating and was found two hours later 
isolated in another area.  In addition, the veteran 
complained of experiencing one to two panic attacks a week, 
night sweats, nightmares, chronic sleep impairment, 
hallucinations, and anxiety. 

Additional VA treatment records from April 2002 show that the 
veteran continued to complain of isolation, exaggerated 
startle response, and being withdrawn and difficult around 
people.  The record shows that that veteran participated in 
another VA PTSD treatment program during August 2002.  An 
August 2002 treatment record shows that the veteran 
complained of isolation, flashbacks, chronic sleep 
impairment, nightmares, and difficulty with concentration.  
The examiner noted that the veteran was cooperative, alert, 
and oriented during the examination.  The veteran's speech 
pattern and motor activity were recorded as within normal 
limits.  It was noted that the veteran had an appropriate 
affect and depressed mood as well as a logical and goal-
directed thought process.  The examiner stated that the 
veteran showed no evidence of psychotic symptomatology.  
However, the veteran did state that he experiences 
hallucinations and suicidal ideation.  A diagnosis of PTSD 
was listed in the August 2002 treatment record.  The veteran 
was rated as 45 on the Global Assessment of Functioning Scale 
(GAF) in the same record.  A GAF score of 41-50 is defined in 
the DSM IV as serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).    A VA 
treatment record dated in late August 2002 showed that the 
veteran's group therapy was discontinued.  The veteran stated 
in the report that he was feeling and sleeping well and not 
experiencing any suicidal or homicidal ideation.  The 
examiner noted that the veteran was alert, oriented, and 
fairly groomed.  It was also noted that the veteran had 
appropriate attention and concentration as well as intact 
insight and judgment.  

Records from the Social Security Administration (SSA) contain 
VA treatment records as well as medical consultant records 
provided by the SSA.  A July 2001 capacity assessment report 
from SSA showed that the veteran was moderately limited in 
his abilities to understand, remember, and carry out detailed 
instructions as well as sustain an ordinary routine without 
special supervision.  In addition, the assessment report also 
showed that the veteran was moderately limited in his ability 
to work in coordination with or proximity to others without 
being distracted by them.  The veteran was found to be 
markedly limited in his ability to perform activities within 
a schedule as well as maintain attention and concentration 
for extended periods.  The assessment also showed that the 
veteran was markedly limited in his ability to complete a 
normal workday and workweek without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods.  The assessment report showed that the veteran was 
moderately limited concerning social interaction, 
specifically in his ability to interact appropriately with 
the general public.  An additional function limitation rating 
showed that the veteran had moderate to marked difficulties 
in maintaining social functioning.  An August 2001 record 
from SSA noted that the veteran was only fit to perform 
unskilled work due to problems with concentration, 
persistence, and patience. 

The Board finds that the evidence supports the assignment of 
a 70 percent rating for PTSD.  Based on the evidence 
discussed above, the veteran has a history of experiencing 
symptoms of depression, anxiety, isolation, chronic sleep 
impairment, and decreased concentration.  In a June 2001 VA 
treatment note, the veteran stated that his PTSD symptoms and 
substance abuse have affected his job, family relationships, 
and ability to socialize with friends.   The examiner noted 
in the August 2002 treatment record that the veteran 
complained of experiencing decreased concentration, 
hallucinations, and suicidal ideation.  The November 2001 
statement from the veteran's former employer showed that the 
veteran was terminated in May 2001 due to PTSD.  In December 
2001 hearing transcript, the veteran stated that he 
experienced one to two panic attacks a weak.  Records from 
the SSA detail that the veteran had moderate to marked 
difficulties in maintaining social interaction and 
functioning as well as markedly limited in his ability to 
complete a normal workday or workweek without interruptions 
from psychologically based symptoms.  The veteran's PTSD 
symptoms meet or more nearly approximate the severity of 
occupational and social impairment needed for a 70 percent 
rating under Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 
4.130, Diagnostic Code 9411 (2002), 38 C.F.R. § 4.7 (2002).  

Evidence of record does not more nearly approximate a 100 
percent rating under Diagnostic Code 9411, as the veteran's 
PTSD symptoms alone do not approximate total occupational and 
social impairment.  Based on evidence discussed above the 
veteran does not suffer from such symptoms as persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent suicidal ideation, disorientation to time or 
place, or long term memory loss.  In short, the veteran does 
not exhibit the level of occupational and social impairment 
needed to receive a schedular disability rating higher than 
70 percent.

The Board also notes that referral for consideration of an 
extraschedular rating is not appropriate.  As discussed 
above, the schedular rating criteria are not inadequate to 
rate this disability.  The Schedule provides a full range of 
ratings, up to 100 percent, but the veteran does not meet the 
schedular criteria for a higher rating. Moreover, he does not 
present such an "exceptional or unusual" disability picture 
due to his PTSD or required frequent hospitalization for PTSD 
so as to make the application of the regular schedular 
criteria impractical.  See 38 C.F.R. § 3.321 (2002); Floyd v. 
Brown, 9 Vet. App. 88 (1996), Bagwell v. Brown, 9 Vet. App. 
337 (1996).


II. TDIU

Based on the evidence discussed above, the Board finds that 
the evaluation of the veteran's increased rating claim must 
also include consideration of entitlement to a TDIU rating.  
See Norris v. West, 12 Vet. App. 413, 520-21 (1999) (when a 
claimant's schedular rating meets the minimum criteria of 
section 4.16(a) and there is evidence of current service-
connected unemployability in the claimant's claims file, the 
issue of entitlement to TDIU is not a new claim but, rather, 
a continuation of an increased rating claim that VA is 
obliged to consider).  See also 38 C.F.R. § 3.157(b) (2002); 
AB v. Brown, 6 Vet. App. 35 (1993).

Before the Board may proceed to address the TDIU issue, it 
must determine whether its failure to afford the RO the 
opportunity to address this issue in the first instance would 
be prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  The Board finds that no further 
action by the RO is necessary with respect to the TDIU issue.  
As the Board's decision is fully favorable to the veteran, it 
finds that its rendering of a decision on this issue will not 
prejudice him.  See also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 
(1996).

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2002).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more.  See 38 C.F.R. § 4.16 (2002).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2002).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran's 70 percent rating for PTSD granted above does 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (one service-connected 
disability ratable at 60 percent or more).  In addition, 
there is evidence of current service-connected 
unemployability in the evidence of record.  Specifically, the 
evidence includes the veteran's testimony that he cannot work 
due to his PTSD symptoms.  During his hearing in December 
2001, the veteran testified that he was terminated from 
employment in May 2001 and had not tried to procure any other 
employment since that time.  The record also contains a 
November 2001 statement from the veteran's former employer, 
which notes that the veteran was terminated due to PTSD.  A 
VA outpatient treatment record from May 2001 stated that the 
veteran reported that he could not focus and concentrate in 
order to sufficiently perform his work duties.  The examiner 
stated that the veteran was "unable to work".  Records from 
the SSA also show that the veteran was rated moderately and 
markedly limited in multiple assessments of capacity, 
functional limitations, and social interaction.  

The Board must also consider whether the veteran's service-
connected PTSD, without consideration of any of his non 
service-connected disabilities, precludes all forms of 
substantially gainful employment, which are consistent with 
his education and occupational experience.  

The veteran's DD Form 214 shows that he finished 3 1/2 years of 
high school.  An August 2000 VA outpatient treatment record 
states that eleventh grade was the highest level of education 
completed by the veteran.  The veteran has been receiving 
ongoing treatment for service-connected psychiatric 
disability, which includes prescribed medications, and group 
therapy for control of his PTSD symptoms.  The veteran's GAF 
score of 45 suggests serious symptoms or serious difficulty 
in social, occupational or school functioning including the 
inability to keep a job.  In addition, the record contains a 
private employer statement as well as VA treatment and SSA 
records which all show that the veteran had difficulty in 
maintaining employment due to his PTSD.  

Upon review of the history of the veteran's service-connected 
PTSD, the Board finds that the current evidence of record 
warrants the conclusion that the veteran's psychiatric 
disability precludes him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his disability.  The Board grants the veteran a total 
disability rating based on individual unemployability due to 
his service-connected PTSD disability.  

III. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  This case differs from Quartuccio, in which the 
Court vacated and remanded the Board's decision for VA to 
obtain additional records, i.e., Social Security records, and 
noted that communications from VA did not meet the standard 
subsequently erected by the VCAA, in that they did not 
specify who is responsible for obtaining which evidence.  In 
this case, the veteran's records from SSA, as well as all 
other records sufficiently identified, were obtained and 
associated with the veteran's claims file.    

In March 2002, the Board undertook additional development of 
the appellant's claims pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
later invalidated by the United States Court of Appeals for 
the Federal Circuit.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Due to the 
invalidation of 38 C.F.R. § 19.9(a)(2), upon obtaining new 
evidence, the Board is now required to remand the veteran's 
claim to the agency of original jurisdiction (AOJ) or obtain 
a waiver of AOJ review from the veteran.  In April and June 
2003 letters, the Board informed the veteran of newly 
obtained evidence and of the change in the law discussed 
above.  See 38 C.F.R. §§ 19.9, 20.903(b) (2002).  The veteran 
submitted a June 2003 waiver of AOJ consideration of newly 
obtained additional evidence and requested that the Board 
proceed with his appeal. Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the Board is 
allowed to consider additional evidence without remanding the 
veteran's case to the AOJ for initial consideration after 
obtaining a waiver of AOJ consideration from the appellant.  

In this case, VA has obtained all the evidence that has been 
identified - such as an additional statement by the veteran's 
private physician, VA treatment records, and SSA records.  
The veteran has also been afforded VA examination.

To the extent that the record may contain defects in the 
notification requirements of the VCAA, the Board concludes 
that any such defect is not prejudicial to the veteran in 
this instance.  This decision of the Board is complete grant 
of the benefit sought on appeal.  It also assigns the veteran 
the maximum allowable benefits under law - i.e., an increased 
rating for PTSD and a total disability rating based on 
individual unemployability due to service-connected 
disability.  Consequently, a remand to meet the notification 
requirements of the VCAA at this late date would only delay 
implementation of the Board's decision and would serve no 
useful purpose.




ORDER

For the period before May 30, 2001, an increased rating for 
PTSD is denied.

From May 30, 2001, an increased schedular rating of 70 
percent, and no higher, is granted for PTSD, subject to 
applicable law and regulations governing the payment of 
monetary benefits.

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
applicable law and regulations governing the payment of 
monetary benefits.


	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

